Citation Nr: 1456785	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-26 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to an initial compensable evaluation for residuals of metacarpal fractures of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to February 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Reno, Nevada.

Initially, the Board notes that the July 2012 statement of the case also addressed the issues of service connection for poor hearing and false front teeth.  The Veteran limited the appeal to the above increased evaluation claim in the September 2012 substantive appeal and did not otherwise perfect a timely appeal as to the service connection issues.  Thus, the Board finds that these claims are no longer in appellate status, and no further consideration is necessary.

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript of the hearing is of record.

The Virtual VA electronic claims file contains the Board hearing transcript.  The Veterans Benefits Management System (VBMS) does not contain any documents.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for an updated VA examination.  In November 2012, the Veteran underwent electromyography and nerve conduction studies (EMG/NCV) at the Mike O'Callaghan Federal Hospital.  The impression included evidence of very slightly reduced amplitude in the right ulnar sensory nerve, which could indicate mild right ulnar sensory neuropathy but was more likely technically related and of little significance.  Further clinical correlation was advised.  In addition, the report noted that if the Veteran's symptoms progressed, a repeat study may be warranted at that time.  In December 2012, the orthopedics clinic noted that the EMG/NCV did not show any nerve pathology and diagnosed right upper extremity weakness.

The most recent VA examination was in February 2013.  The examiner noted in the medical history that the Veteran had noticed numbness in the right hand recently, and an EMG test showed some nerve damage.  It does not appear that the VA examiner took x-rays of the hand or performed neurological testing, and it is unclear if he reviewed the treatment records from the Mike O'Callaghan Federal Hospital, including a September 2012 radiology report and the EMG/NCV test results.  During the May 2013 Board hearing, the Veteran reported that he had numbness in the last two fingers and on the top of his hand.  See May 2013 Bd. Hrg. Tr. at 5.

Based on the foregoing, the Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right hand.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

A specific request should be made for any additional treatment the Veteran received, as reported during the Board hearing.  See May 2013 Bd. Hrg. Tr. at 11-12.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Associate the Veteran's treatment records from the Mike O'Callaghan Federal Hospital (currently in the paper claims file in CD format) with the Virtual VA or VBMS electronic claims file.

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his residuals of metacarpal fractures of the right hand.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must comment on the severity of the right hand disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria, including the range of motion of the fingers in degrees and whether there is any form of ankylosis or amputation of any fingers.  The examiner must also identify and describe any neurological manifestations of the service-connected right hand disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

If the examiner is unable to distinguish between the symptoms associated with the service-connected right hand disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




